 H.S.KNITTING MILLS355H. S. KnittingMills, Inc.andBlouse,Skirt andSportswearWorkers UnionLocal 23-25,Interna-tional Ladies' Garment Workers'Union,AFL-CIO.Case 29-CA-3578June 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 28, 1974, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel filedcross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.AMENDED REMEDYWe shall order Respondent to make whole thoseemployees who made unconditional application forreinstatement on December 7 and 10, 1973, respec-tively, by payment to them of a sum of money equalto that which they normally would have earned aswages beginning 5 days after the date on which theyapplied for reinstatement.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,H. S. Knitting Mills, Inc., of Brooklyn, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1.Change paragraph 1(c) to 1(d) and insert thefollowing as 1(c):"(c)Refusing to reinstate discharged strikersbecause they participated in a strike or because theyengaged in other concerted activities for collective-bargaining purposes."2.Substitute the following for paragraphs 2(a)and (b):"(a) Offer to Modesta Suriel, Lidia Nunez, EladioAquino, Maria Rodriguiz, Maria Martos, Elidia M.Crus,PeterDiGirolamo, and Alice Rodriguezimmediate and full reinstatement to their formerpositionsor,ifthose jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges,dismissing, if necessary, any employees hired subse-quent to the discharges of September 26, 1973."(b)Upon application, offer to Maria Ferrera,Lolita Delgado, Matilda Corria, Florenzo Lascano,Aluzangela Tomaayas, Grace Martos, and MaximaBatista, immediate and full reinstatement to theirformer positions or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges,dismissing, if necessary, any employees hired subse-quent to the discharges of September 20, 1973."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with harm orreprisal if they engage in union or concertedactivities that are protected by Section 7 of theNational Labor Relations Act.WE WILL NOT discharge employees becausethey engage in union or concerted activity onbehalf of Blouse, Skirt and Sportswear WorkersUnion Local 23-25, International Ladies' Gar-ment Workers' Union, AFL-CIO, or any otherunion.WE WILL offer to Modesta Suriel, Lidia Nunez,Eladio Aquino, Maria Rodriguez, Maria Martos,ElidaM. Crux, Peter Di Girolamo, and AliceRodriguez immediate and full reinstatement totheir former positions or, if those jobs no longerexist, to substantially equivalent positions, dis-missing, if necessary, any employees hired afterthe discharges on September 20, 1973.WE WILL offer, upon request, to Maria Ferrera,Lolita Delgado, Matilda Corria, Florenzo Lasca-no,Aluzangela Tomaayas, Grace Martos, andMaxima Batista immediate and full reinstatementto their former positions or, if those jobs nolonger exist, to substantially equivalent positions,dismissing, if necessary, any employees hiredafter the discharges on September 20, 1973.WE WILL make whole the 15 employees above-named for any losses in pay they may havesuffered by reason of their discharge on Septem-ber 20, 1973.211NLRB No. 38 356DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner, interferewith, restrain, or coerce employees in the exerciseof their rights, as guaranteed by Section 7 of theNational Labor Relations Act, to join or assistBlouse,Skirt and Sportswear Union Local 23-25,InternationalLadies'Garment Workers' Union,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheirown choosing or to engage in otherconcerted activities for the purpose of collectivebargainingor othermutualaid or protection, orto refrain from any and all such activities exceptto the extent that such right might be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the said Act, asmodified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL NOT discourage concerted activity orunion activity on behalf of Blouse, Skirt andSportswearUnion Local 23-25, InternationalLadies' Garment Workers' Union, AFL-CIO, orany labor organization, by discharging or discrim-inating against strikers or employees who refrainfrom work during a strike.H. S. KNITTING MILLS,INC.(Employer)eeswith discharge and other reprisals if they becamemembers of the Union or assisted or supported the Union.All the foregoing conduct is alleged to constitute violationsof Section 8(a)(1) and(3)of the Act. In its answerRespondent denies the commission of the alleged unfairlabor practices. The case was tried in Brooklyn, New York,on December 17, 1973, with all parties represented bycounsel.FINDINGS AND CONCLUSIONS1.JURISDICTIONAt all times material,RespondentisaNew Yorkcorporation that maintains its principal office and place ofbusiness at Berriman Street,city and Stateof New York,herein called the plant.At theplant,Respondent manufac-tures, sells,and distributes knit goods and relatedproducts.During a representative 12-month periodin1973,Respondent,in the course of its business,purchased andcaused to be transported at its plant,yarnand other goodsand materialsvaluedin excess of $50,000, of which goodsand materials valued in excess of$50,000 were transportedand delivered to its plant in interstate commercedirectlyfrom states oftheUnitedStates otherthan New York.Respondent,atalltimesmaterial,isanemployerengaged in commerce within the meaning ofSection 2(2),(6), and (7) of the Act.The Union,at all times material,is a labor organizationwithin the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn,NewYork11201,Telephone212-596-3535.DECISIONRAMEY DONOVAN, Administrative Law Judge: Thecharge in this case was filed on October 2, 1973, by theUnion, and the complaint issued on November 21, 1973.The complaintallegesthat,on or about September 20,1973, Respondent, H. S. Knitting Mills, Inc., discharged 15named employees because they engaged in a concertedwork stoppage and strike;and that Respondent onDecember 7 and 10,1973, refused to reinstate eight nameddischargees upon their unconditional request for reinstate-ment.It is allegedthat Respondent threatened its employ-Gerstein,director of organization of the Union,testifiedthat a delegation of Respondent'semployees had ap-proached the Union and had asked the latter to representthem.Thereafter,on Tuesday, September 11, 1973,Gerstein and Gomez,a union organizer,went to Respon-dent's plant and spoke to Sher,the sole stockholder andprincipal operating official of Respondent.According to Gerstein's and Gomez' credible testimony,afterGerstein introduced himself and Gomez to Sher,Gerstein informed Sher that a majority of Respondent'semployees had come to the Union to ask the Union torepresent them.The union representatives said that theyrepresented a majority of the employees and would like tonegotiate a contract.Sher said that he paid his employees$3 an hour, as well as vacations,holidays, and benefits.Sher said that Gerstein was not interested in the employeesbut in himself as a union official.Gerstein said that theUnion represented a majority of Sher's employees and thatthe latter had signed union cards. When Sher asked whichemployees had signed, Gerstein said that at the proper timethe Union would present the cards to the National LaborRelations Board. Sher repeated that Gerstein and Gomezwere not interested in the employees but only in them-selves.The twounion representatives then left.'On the following morning, Wednesday, September 12,about 7 a.m., a union picket line appeared in front ofRespondent's plant. The signs carried by the pickets read,ISher testified that the union representativeshad asked him to sit downand negotiate and when he said, let me thinkabout it, they left H. S. KNITTING MILLS357H. S. Knitting, On Strike, and the name of the Union. Byabout 8 a.m. there were approximately 20 of 21 employeesoutside the plant who had not gone in to work.2 Some ofthese employees had joined the picket line while others hadsimply refrained from going into the plant and remainedoutside.When Sher arrived, sometime around 7:30 a.m., hethereafter told all the employees who had not come intothe plant that they should not be afraid and that if theywished to work they should go into the plant.3 According%to Sher, "about seven" employees then went into the plantto work .4From and including September 12 through Thursday,September 20, 1973, 14 employees had not reported forwork. By certified letter dated September 20, 1973, to all 14employees who had not reported for work, and in somecases by additional manual transmission of the letter,Respondent notified these employees that they were"permanently discharged for failure to report for workduring the period commencing Wednesday, September 12,1973, to the present date." Consistently, in his testimonythroughout this hearing, Sher has affirmed that hedischarged the employees because they failed to report forwork during the strike.PeterDi Girolamo, an employee, went to work andworked on September 12 and 13, 1973, the first 2 days ofthe strike. Thereafter, he did not report to work. In theperiod when he, Di Girolamo, did not come to work, Shertelephoned him and said, "Peter, come back to work."Peter, however, did not report for work after this call.The Reverend Cono De Paola is a priest stationed in achurch about a block from Respondent's plant. Most ofthe Spanish-speaking employees of Respondent are parish-ioners of the church. Cono De Paola has known Peter DiGirolamo about 5 years.On apparently 1 or 2 days during the initial stages of theSeptember 12 strike, Cono De Paola went to the plant andspoke to Sher. One of these conversations occurred afterPeter Di Girolamo did not report for work and Cono DePaola testified that it was probably on Friday.5 Sher toldCono De Paola to tell Peter that Sher "would fire Ignazotoo if Peter wouldn't come [to work]" and Peter could findhimself another job. Thereafter Cono De Paola conveyedthismessage to Peter, telling Peter that "if he didn't goback to the job, to work, he [Sher] would fire Ignazo."6Peter Di Girolamo testified that after working the first 2days of the strike, he decided to join the strike and not towork.He signed a union card. Sher testified that hedischarged Peter Di Girolamo when he stopped coming towork. Peter received his paycheck and termination letteron September 21, 1973. His brother Ignazo had broughtthem to him since Peter was not at the plant. The letter wasthe same as the letters sent and given to the other 142One employee, who customarily came into the plant at 6 a m to openthe premises,was already inside the plant3During the course of the morning police had appeared on the sceneThe policesergeantannounced to the employees and others outside theplant thatwhoever wanted to work could go to work4When askedthe namesof these employees Sher named eight, to wit,Milleaeppo,Duria;Wolcszyn (this is the girl who had gone in at 6 am,before thework customarily started),BonitaRodriguez,PeterDiGirolamo: Igazo Di Girolamo, Pennisi, Gold This would be seven,excludingWolcszyn5Peter didcome to work on Wednesday and Thursday, September 12employees on September 20 and who had not come towork because of the strike. In short, Peter was advised thateffective September 20, 1973, he was permanently dis-charged for failure to report to work.On Friday, December 7, 1973, Union Organizer Escobarwent to the plant with employees Modesta Suriel, EladioAquino, and Lidia Nunez.7 Escobar told Sher that thethree employees wanted reinstatement to their jobs.Escobar also handed to Sher letters signed by each of thethree employees and addressed to Sher. The letters statedthat the writer or signer was making an "unconditionalrequest for reinstatement to my job in your shop. I amready to return to work at once."According to Escobar, Sher then called him a racketeerwho had spoiled his business and now wanted him to takeback the employees. He told Escobar that he would nothire back the employees, that business had been spoiled bytheUnion and was slow. Sher told Escobar to leave andescorted him to the door.On Monday, December 10, 1973, union organizerGomez came to the plant with five different employees andtold Spencer that the employees wanted reinstatement andwere ready to go back to work .8 Gomez also handed toSher letters signed by the five employees and addressed toRespondent. The letter stated:We hereby serve notice upon you of our unconditionalrequest for reinstatement to our jobs in your shop. Weare ready to return to work at once.On this occasion Sher told Gomez that he had no workand no jobs for the aforementioned people; that the Unionhad put his plant on strike and had taken the employees onstrike and, so let the Union find jobs for them. Sher alsosaid that he was closing the plant for 2 weeks' vacation andwould give vacation pay to the employees now working forhim inside the plant. I credit Gomez that Sher did not offerto take back the five employees after the 2-week vacationperiod that Sher said would t,'ke place.ConclusionsIn September 1973, after the commencement of thestrike,when Sher told the Reverend Cono Paola to tell thelatter's friend, employee Peter Di Girolamo, that Sherwould discharge employee Ignazo Di Girolamo, brother ofPeter, if Peter did not return to work (during the strike),thiswas a threat of reprisal calculated to interfere withPeter's exercise of his rights under Section 7 of the Act.9 Ifind this conduct to constitute a violation of Section 8(a)(1)of the Act. The fact that the threatened action againstand 13, and did not report on Friday, September 14, and thereafter6 Ignazo Di Girolamo is the 70-year-old brother of Peter and he wasemployed in the plant Sher had told Cono De Paola that he had only hiredIgnazo in the first place because of Peter Ignazo worked throughout thestrike and was not dischargedThese were 3 of the 15 employees discharged on September 20, 19738The five employees were among the 15 discharged on September 20,1973, because they had refused to work during the strike They were MariaRodriguez,AliceRodriguez,Maria Martos, Elida M Cruz, Peter DiGirolamo9Cono Paola did give Sher'smessageto Peter as directed by Sher 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDIgnazo was not subsequently carried out, does not affectthe conclusion that an illegal threat had been made.'°On and since September 12, 1973,14 of the 15 employeesnamed in the complaint engaged in a union-sponsoredstrikeand a concerted work stoppage,aconcertedwithholding of services,and refusal to cross a picket line atRespondent's plant. An additional employee, Peter DiGirolamo,began hisparticipation in the strike, concertedwork stoppage, concerted withholding of services, andrefusal to cross the picket line on September14, 17, or 18,1973. The foregoing described conduct of the 15 employeeswas protected activity within the meaning of Section 7 ofthe Act. The "permanent discharge" of the 15 employeeson September 20, 1973, because they did not report forwork and engaged in a strike,a concerted work stoppage, aconcerted withholding of services, and refusal to cross thepicket line, constitutes a violation of Section 8(a)(3) and (1)of the Act. Respondent has failed and refused to reinstatethe 15 discharged employees, including 8 of the 15employees who applied for reinstatement on December 7and 10, 1973. This is a continued violation of Section8(a)(3) and(1) of the Act.THE REMEDYHavingfound thatRespondent has engaged in certainunfair labor practicesitwill be recommended that it beordered to cease and desistfrom such conduct and to takecertain affirmative action to effectuatethe policies of theAct.It isdoubtful that any characterization of the strike isnecessary,since"Quite apart from any characterization ofthe strike that continued after thewrongful dischargeoccurred,the discharges[on September20, 19731 were asufficient groundfor theBoard's reinstatementorder." 11However,since the dischargeeswere strikers or wereengaged in a concertedwithdrawal from work and wererespectingthe picketline prior to,and at the time of, theirdischarge and thereafter, their rights to reinstatement andbackpaybecomeoperative from the date of their uncondi-tional application for reinstatement.Three dischargees,heretofore described,made unconditionalapplication forreinstatement on December7, 1973; five other dischargees,heretoforedescribed,made unconditionalapplication forreinstatement on December10, 1973. All were refusedreinstatement.These eightdischargeesare entitled to beoffered immediate-reinstatementto their former orsubstantially equivalentjobs and to backpay from the dateof their application for reinstatementon December 7 and10,1973, respectively, to the date of the offer ofreinstatement,less any intermediate earnings.Since at the time of the instanthearing picketing wastaking place and the strike was stillin effect, the sevendischargeeswho did not apply for reinstatement on10Whileno action was taken against Ignazo,Peter wasdischarged forrespecting the picket line, joiningthe strike, and for not reporting to work.11N.L.R.B. v. InternationalVan Lines,409 U.S. 48 (1972)12N. L.R.B. v. International Van Lines, supra.13Ibid.14AlthoughI do not consider it a relevantissue in the instant case, I findthat the strike was economic in its inceptionand became an unfair laborpractice strike.As statedby theBoard in theInternational Van Linescase,supra."The discharge of the aforesaidemployees, which had the naturalDecember 7 and 10, 1973, shall be entitled to reinstatementto their former or substantially equivalent jobs uponunconditional application for reinstatement and withbackpay from the date of such application to the time oftheir reinstatement or Respondent's offer of reinstatement,less intermediate earnings.It is clear that Respondent "committed unfair laborpractices when it fired its striking employees." 12 This is aviolation of Section 8(a)(3) and (1) and it is unnecessary todetermine whether "the discharged employees assumed thestatus of unfair labor practice strikers ...." 13 As statedby the Supreme Court:Unconditional reinstatement of the discharged employ-ees was proper for the simple reason that they were thevictimsof a plain unfair labor practice by theiremployer. Quite apart from any characterization of thestrike that continued after the wrongful dischargesoccurred, the dischargees themselves were a sufficientground for the Board's reinstatement order. "Reinstate-ment is the conventional correction for discriminatorydischarges."Since we have an 8(a)(3) discriminatory discharge casebefore us, the question of replacement or lack of replace-ment of the dischargees is irrelevant. Further, the recordshows thatafterthe discharges, Respondent hired four"replacements."Whether these "replacements" were tem-porary or permanent and which dischargees they purport-edly replaced is not shown although in cases where"replacement" is properlyan issue,e.g.,an economicstrike, the burden of proof thereof is upon the partyasserting that certain employees have been permanentlyrep1aced.14Contentions regarding the subsequent state of Respon-dent'sbusinessand the availability of jobs for thedischargees are appropriately to be considered as mattersof compliance. Absent availability of jobs because oflegitimate economic reasons, the dischargees are to beplaced on a preferential hiring list.ORDER 15Respondent H. S. Knitting Mills, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with reprisals if they engagedin union or concerted activity protected by Section 7 of theAct.(b) Discouraging concerted activity or union activity onbehalf of Blouse, Skirt, and Sportswear Union Local23 25, International Ladies'Garment Workers Union,AFL-CIO or any labor organization, by discharging ordiscriminating against strikers or employees who refrainfrom work during a strike.(c) In any other manner, interfering with, restraining, oreffect oftending toprolongthe strike,convertedwhathad commenced asan economic walkout into an unfairlabor practice strike "15 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes H. S. KNITTING MILLS359coercing employees in the exercise of their rights asgurarnteed by Section 7 of the Act.2.Take the following affirmative action to effectuatethe policiesof the Act:(a) Offer to Modesta Suriel, Lidia Nunez, Eladio Aquino,Maria Rodriguez, Maria Martos, Elidia M. Crus, Peter DiGirolamo, and Alice Rodriguez, immediate and fullreinstatementto their former or substantially equivalentjobs, without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any employees hiredsubsequent to the discharges of September 20, 1973.(b)Upon application, offer to Maria Ferrera, LolitaDelgado,Matilda Corria, Florenzo Lascano, AluzangelaTomaayas, Grace Martos, Maxima Batista, immediate andfull reinstatement to their former or substantially equiva-lent jobs, without prejudice to their seniority or other rightsand privileges,dismissing,ifnecessary, any employeeshired subsequent to the discharges of September 20, 1973.(c)Make whole the aforenamed employees for any lossestheymay have suffered because of the discriminationagainst them for the following periods and as more fully setforth in the section of this Decision entitled "TheRemedy":Modesta Suriel, Lidia Nunez, Eladio Aquino, fromDecember 7, 1973, to the date of the offer ofreinstatement;Maria Rodriguez, Maria Martos, ElidaM. Cruz, Peter Di Girolamo Alice Rodriguez, from16 In the event that the Board'sOrder isenforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to readDecember10,1973,to the date of the offer ofreinstatement.Maria Ferrera, Lolita Delgado, Matilda Corria, Floren- -zo Lascano,AluzangelaTomaayas,GraceMartos,MaximaBatista, from the date of their applications orapplication, to the date of the offerof reinstatement.(d) Preserve and, upon request, make available to theBoard, or its agents, for examination any copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary for determination of the amount of backpay dueand the rights of reinstatement under the terms of thisOrder.(e)Post at its office and plant in Brooklyn, New York,copiesof the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being signed by an authorizedrepresentative of Respondent, immediately upon receiptthereof, and be maintained by it for 60 consecutive daythereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by other material.(f)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith."Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National Labor Relations Board."